DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 24, 2022 for the patent application 17/353,638 filed on June 21, 2021. Claims 5-8, 14, 15, 17 and 23-26 are amended. Claims 1-27 are pending. The first office action of August 3, 2022 is fully incorporated by reference into this Final Office Action.

Drawings
Regarding FIGS. 9-10, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 9-10 from complying with 37 CFR 1.84(b)(1).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 10 is directed to “a system” (i.e. a machine), and claim 19 is directed to “a non-transitory machine-readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “vehicle intake,” (i.e. defined as the collection of information concerning the vehicle, the owner, and the vehicle insurance, see para. [0002])  either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“obtaining an image related to a damaged vehicle; 
determining an image type of the image, wherein the image type describes an item contained in the image; 
extracting one or more images of text from the image; 
extracting one or more text strings from each image of text; 
identifying a type of each text string based on the determined image type; 
obtaining a record, and for each text string: selecting a field of the record based on the identified type of the text string, and populating the selected field with the text string; and 
determining an identity of the damaged vehicle based on the populated record.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a hardware processor;” is claimed, as this is merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “vehicle intake,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a hardware processor;” is claimed, this is a generic, well-known, and conventional data gather computing element. As evidence that this is a generic, well-known, and conventional data gathering computing element, Applicant’s specification discloses this in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such an additional element to satisfy 35 U.S.C. § 112(a). Furthermore, “a hardware processor” as described in paras. [0027], and [0029]-[0030]  of the written description of the specification as originally filed discloses the following: 
“[0027] Referring to FIG. 1, the system 100 may include one or more server computers 102. The server computer(s) 102 may host a vehicle intake tool 104 for performing tasks such as obtaining information concerning the vehicle, the owner of the vehicle, and the insurance policy for the vehicle based on images such as photos of the vehicle and documents such as insurance documents.”
“[0029] Each user may access the tools 104, 106 over the network 130 using a respective client device 122, 124, 126, 128. Each client device may be implemented as a desktop computer, laptop computer, smart phone, wearable devices such as head-mounted display devices and smart glasses, embedded computers and displays, diagnostic devices and the like. In some embodiments, the wearable devices may include a transparent heads-up display (HUD) or an optical head-mounted display (OHMD).”
“[0030] In some embodiments, the client devices may include one or more components coupled together by a bus or other communication link, although other numbers and/or types of network devices could be used. For example, the client devices may include a processor, a memory, a display (e.g., OHMD), an input device (e.g., a voice/gesture activated control input device), an output device (e.g., a speaker), an image capture device configured to capture still images and videos, and a communication interface.”
In other words, the Applicant’s specification discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-9, 11-18 and 20-27 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 101, based on their respective dependency to claim 1, 10 or 19. Therefore, claims 1-27 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4-10, 13-19 and 22-27 recite the limitation “the determined image type.” The limitation “an image type,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 4-10, 13-19 and 22-27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 1, 10 and 19 recite the limitation “the identified type.” The limitation “a type,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 1, 10 and 19 recite the limitation “the selected field.” The limitation “a field,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 1, 10 and 19 recite the limitation “the populated record.” The limitation “a record,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 2, 3, 11, 12, 20 and 21 recite the limitation “the determined identity.” The limitation “an identity,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 2, 3, 11, 12, 20 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 14, 15, 23 and 24 recite the limitation “a text string.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the one or more text ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 8, 14, 15, 17, 23, 24 and 26 recite the limitation “the identified text string.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 8, 14, 15, 17, 23, 24 and 26 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 5, 6, 14, 15, 23 and 24 recite the limitation “other text strings.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[other]] others among the one or more text strings”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 14, 15, 23 and 24 recite the limitation “the number of characters.” The limitation is not previously introduced in claim 1, 5, 6, 10, 14, 15, 19, 23 or 24, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 8, 14, 15, 17, 23, 24 and 26 recite the limitation “the selected text string.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 9, 18 and 27 recite the limitation “images.” The limitation “an image,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 9, 18 and 27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Response to Arguments
The Applicant’s arguments filed on October 24, 2022 related to claims 1-27 are fully considered, but are not persuasive. 

Objections to the Drawings
The Applicant respectfully argues “The claimed invention is directed to the processing of images such as the black and white photographs in the drawings. Therefore, Applicant respectfully submits that the black and white photographs are the only practicable medium for illustrating the claimed invention under 37 CFR 1.84(b)(1). For at least these reasons, Applicant respectfully requests the objection to the drawings be reconsidered and withdrawn.”
The Examiner respectfully disagrees. The Applicant’s arguments are not commensurate in scope with the claimed invention. Specifically, the claims fail to articulate either a “dashboard” or “mileage.”. Furthermore, FIGS. 9 and 10 fail to include any reference characters to further illustrate the claimed invention. As such, the argument is not persuasive. Therefore, the drawing objections are not withdrawn. 

Rejections under 35 U.S.C. § 112
The Applicant respectfully argues “the Examiner objects to the use of "and/or" in claims 5, 6, 14, 15, 23, and 24. Without conceding the rejection, Applicant amends each of those claims to replace "and/or" with --at least one of [] or []--..”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim objections are withdrawn. 

The Applicant respectfully argues “the Examiner objects to the phrase "the one or more text strings comprise multiple text strings" in claims 5-8, 14-17, and 23-26 as allegedly unclear. Without conceding the rejection, Applicant amends each of those claims to replace the phrase "the one or more text strings comprise multiple text strings" with --the one or more text strings comprise multiple ones of the text strings--.  For at least these reasons, Applicant respectfully requests the rejections under 35 U.S.C. § 112 be reconsidered and withdrawn.”
The Examiner respectfully disagrees. The amendments as described by the Applicant are not present within the claims entered on October 24, 2022. Furthermore, the Applicant’s alleged amendments would not overcome the totality of rejections as provided in the Non-Final office action mailed on August 3, 2022. As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. § 112 are not withdrawn. 

Rejection under 35 U.S.C. § 101
Step 2A Prong One 
The Applicant respectfully argues “Contrary to the Examiner's high-level characterization of the claims, claim 1, as amended, recites specific technical features and processes directed to obtaining insurance claim information from images of a damaged vehicle. Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong One and requests that the rejection under 35 U.S.C. § 101 be withdrawn.”
The Examiner respectfully disagrees. As previously indicated above within the rejection, these limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.” As such, the argument is not persuasive.

Step 2A Prong Two 
The Applicant respectfully argues “Here the Examiner asserts that the alleged abstract idea is not integrated into a practical application. Office Action at page 4. Applicant respectfully disagrees. 
The claimed apparatus and method recite a detailed technical solution to a technical problem arising specifically in the realm of computer technologies. The technical problem may be described as how to ensure the information describing a damaged vehicle is accurately captured during vehicle intake. 
By specifically reciting this technical solution to the technical problem, the claimed technical solution clearly constitutes a practical application of any allegedly abstract idea. 
For at least the reasons discussed above, the claims integrate any alleged abstract idea into a practical application. Accordingly, Applicant respectfully submits that the claims are directed to a patentable-eligible subject matter under the Step 2A analysis.  For at least these reasons, Applicant respectfully requests the withdrawal of the rejection under 35 U.S.C. § 101.”
The Examiner respectfully disagrees. Improvement over previous methods and applying the claims in a practical manner do not meet the threshold of a “practical application.” Specifically, the Applicant’s argument appears to describe utility, which is not the test. Instead, the Applicant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
•	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
•	Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
•	Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 
Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
•	Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
•	Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
•	Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Applicant’s claims are not providing any technological advancement as described in the first four bulleted factors and, as described above in the rejection, the Applicant’s claims are merely claimed to use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. Also it is worth noting, that the Applicant’s argument with regard to “how to ensure the information describing a damaged vehicle is accurately captured during vehicle intake,” is precisely what is done in the analog and is not providing any technical advancements to achieve the same. In other words, the Applicant’s “invention” may benefit mankind by easing any burden associated with data collection, but does nothing to advance technology. As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. § 101 are not withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715